           Case 6:21-cv-00846 Document 1 Filed 08/13/21 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                      Western District of Texas
                           Waco Division

ROXANNE                  §
GARCIA-SNODGRASS         §
                         §
        Plaintiff        §               6:21-cv-846
                         §
        v.               §
                         §
CMRE FINANCIAL SERVICES, §
INC.                     §
                         §               DEMAND FOR JURY TRIAL
        Defendant        §

                         ORIGINAL COMPLAINT

      1.    Plaintiff Roxanne Garcia-Snodgrass sues for claims under

the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692,

et seq., and the Texas Debt Collection Act ("TDCA"), Tex. Fin. Code

Chapter 392, to obtain actual damages, statutory damages,

injunctive relief, costs and a reasonable attorney's fee for the

Defendant's violations of the FDCPA and the TDCA.

                                  VENUE

     2.     Venue is proper in the United States District Court for the

Western District of Texas, Waco Division, because the acts and

transactions occurred in this district and because the Defendant

transacts business in this district.
          Case 6:21-cv-00846 Document 1 Filed 08/13/21 Page 2 of 7




                              THE PARTIES

     3.    Plaintiff Roxanne Garcia-Snodgrass ("Garcia-Snodgrass")

is an individual residing in Bell County, Texas.

     4.    Defendant CMRE Financial Services, Inc. ("CMRE") is a

corporation organized and existing under the laws of the State of

California. CMRE may be served by serving its registered agent at the

following address:

                  Cogency Global Inc.
                  1601 Elm Street, Suite 4360
                  Dallas, TX 75201

                       FACTUAL ALLEGATIONS

     5.    Garcia-Snodgrass resides in Killeen, Texas.

     6.    Garcia-Snodgrass incurred a debt for medical services to

Seton Medical Center.

     7.    The debt went into default.

     8.    The debt was placed with CMRE for collection.

     9.    CMRE made efforts to collect.

     10. Garcia-Snodgrass paid the debt on March 11, 2021.

     11. CMRE sent Garcia-Snodgrass a collection letter dated

April 28, 2021.

     12. The April 28, 2021 letter demanded payment of $153.40

                                     2
            Case 6:21-cv-00846 Document 1 Filed 08/13/21 Page 3 of 7




and stated the amount was past due.

        13. Garcia-Snodgrass notified CMRE by mail that the debt was

paid.

        14. Garcia-Snodgrass incurred actual damages by paying

postage to notify CMRE the debt was already paid.

        15. Garcia-Snodgrass’s response states, “This debt is not owed

according to the original creditor.”

        16. This notification was a “dispute”.

        17. CMRE received this dispute on July 12, 2021.

        18. CMRE responded to this notification by sending an

itemized statement to Garcia-Snodgrass and again demanding

payment of $153.40.

        19. The itemized statement CMRE sent states, “Current

Hospital Account Balance: 0.00”.

        20. The itemized statement CMRE sent shows Garcia-

Snodgrass paid $153.40 on March 11, 2021.

        21. CMRE reported information regarding the alleged debt to

one or more credit bureaus after receiving her written dispute.

        22. When CMRE communicated credit information regarding

Garcia-Snodgrass’s alleged debt to one or more credit reporting

                                       3
             Case 6:21-cv-00846 Document 1 Filed 08/13/21 Page 4 of 7




agencies, it communicated information it should have known to be

false.

         23. The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

         24. The alleged debt is a "consumer debt" as that term is

defined by § 392.001(2) of the TDCA.

         25. Garcia-Snodgrass is a "consumer" as that term is defined

by § 1692a(3) of the FDCPA.

         26. Garcia-Snodgrass is a "consumer" as that term is defined

by § 392.001(1) of the TDCA.

         27. CMRE is a “debt collector” as defined by § 1692a(6) of the

FDCPA.

         28. CMRE is a "third-party debt collector" as defined by

§ 392.001(7) of the TDCA.




                                        4
          Case 6:21-cv-00846 Document 1 Filed 08/13/21 Page 5 of 7




             COUNT I-II. VIOLATION OF THE FDCPA § 1692e

     29. Plaintiff re-alleges the above paragraphs as if set forth

fully in this count.

     30. Section 1692e of the FDCPA states:

         A debt collector     may    not use any    false,
     deceptive, or misleading representation or means in
     connection with the collection of any debt. Without
     limiting the general application of the foregoing,
     the following conduct is a violation of this
     section:
         (2) The false representation of—
              (A) the character, amount, or legal status
     of any debt;
         []
         (8) Communicating or threatening to communicate
     to any person credit information which is known which
     should be known to be false, including the failure
     to communicate that a disputed debt is disputed.

     31. CMRE violated § 1692e(2) of the FDCPA by making a false

representation of the amount owed.

     32. CMRE violated § 1692e(8) of the FDCPA by communicating

credit information to at least one credit reporting agency it should

have known to be false.




                                     5
         Case 6:21-cv-00846 Document 1 Filed 08/13/21 Page 6 of 7




                 COUNT III. VIOLATION OF TDCA § 392.202

     33. Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     34. CMRE violated § 392.202 of the TDCA by failing to conduct

a reasonable investigation after receiving Garcia-Snodgrass’s written

notice of inaccuracy.

                          REQUEST FOR RELIEF

     35. Plaintiff requests this Court award her:

          a.     Actual damages;

          b. Statutory damages of $1000 for CMRE’s violations of

     the FDCPA;

          c.     Statutory damages of not less than $100 for each of

     CMRE’s violations of the TDCA under TDCA § 392.403(e);

          d.     Injunctive relief under TDCA § 392.403(a)(1);

          e.     Costs; and

          f.     A reasonable attorney's fee.

                           JURY DEMAND

          Plaintiff demands trial by jury.

                                             Respectfully Submitted,
                                             By: s/Tyler Hickle
                                             Plaintiff’s Attorney

                                    6
        Case 6:21-cv-00846 Document 1 Filed 08/13/21 Page 7 of 7




Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                   7
